NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Argued February 13, 2012
                                  Decided March 22, 2012

                                           Before

                                   RICHARD A. POSNER, Circuit Judge


                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 10‐3857

UNITED STATES OF AMERICA,                           Appeal from the United States District
                 Plaintiff‐Appellee,                Court for the Northern District
                                                    of Illinois, Eastern Division
       v.
                                                    No. 06 CR 197
LEE ANGLIN,
                    Defendant‐Appellant.            Robert W. Gettleman, Judge.




                                         O R D E R

        Defendant Lee Anglin defrauded at least 67 victims out of over $10,000,000. He did so
by running advertisements that falsely promised a “guaranteed return” on investments in the
Wall Street Journal and other well known publications. When interested investors responded,
Anglin instructed them to wire money to an “escrow account” that was actually under Anglin’s
direct and immediate control. Federal investigators caught on to Anglin’s activity, and he was
arrested for wire fraud on March 24, 2006. On November 22, 2006, the government filed an
No. 10‐3857                                                                                     Page 2

information, adding charges for mail fraud, wire fraud and money laundering in violation of
18 U.S.C. §§ 1341, 1343 and 1957(a). 

         After a cascade of attorneys and pretrial maneuvering, including an attempt by Anglin
to flee, as well as evidence that Anglin was using cocaine in violation of his bond conditions,
Anglin pleaded nolo contedere to a mail fraud charge on July 16, 2009. On November 16, 2010,
he was sentenced to 180 months in prison. Anglin now appeals his conviction and sentence,
alleging violations of the Speedy Trial Act and various errors in the district court’s calculations.

        Anglin’s first argument on appeal is that his rights under the Speedy Trial Act were
violated. The Act requires that an indictment or information be filed within 30 days of the date
of arrest and that a criminal trial commence within 70 days thereafter. 18 U.S.C. § 3161(b), (c)(1).
A district court may, however, exclude certain delays if the “ends of justice [are] served” by
doing  so.  18  U.S.C.  §  3161(h)(7).  District  court  determinations  to  exclude  time  may  not  be
reversed on appeal except where the court has abused its discretion and the defendant has
demonstrated actual prejudice. United States v. Hills, 618 F.3d 619, 625 (7th Cir. 2010).

          In this case, Anglin was arrested on March 24, 2006, but no information was filed until
November 22, 2006, which is plainly outside the statutory 30‐day time period. There is more
to the story, however. The district court excluded the time between April 21, 2006, to November
22, 2006, from the speedy trial clock because Anglin was apparently attempting to cooperate
with the government. After the filing of the information, the district court excluded all time for
speedy trial purposes except (1) the days between the information and Anglin’s arraignment
on November 29, 2006, and (2) the time between December 15, 2006 and January 16, 2007. In
every instance, Anglin either affirmatively consented to the exclusions of time, or he declined
to object. Anglin now contends that his consent to these exclusions was ineffective because his
attorney had a conflict of interest. (Around this time, both Anglin and his attorney were being
investigated for an alleged attempt to smuggle contraband into the correctional center.) This
might give us pause, were it not for the fact that at the next status conference after the potential
conflict was revealed, Anglin waived the conflict, stating “I wish to keep him as my attorney
. . . .” Anglin’s waiver was effective, United States v. Adkins, 274 F.3d 444, 453 (7th Cir. 2001), and
so these exclusions of time from the speedy trial clock are untainted. All of the district court’s
other exclusions of time under the Act were proper, see United States v. White, 443 F.3d 582,
588–89 (7th Cir. 2006), and thus the court did not abuse its discretion by declining to dismiss
the information against Anglin for alleged Speedy Trial Act problems.

        Turning  to  Anglin’s  sentencing  arguments,  we  similarly  can  discern  no  error.  First,
Anglin contends that the district court erred by over‐counting the total number of victims of
his fraud. The district court found that the total was 67. In discussing that finding, the district
judge posited that even if he were to count the individual investors of Chicago Houses LLC as
No. 10‐3857                                                                                          Page 3

a  single  unit,  the  total  number  of  victims  would  still  be  greater  than  the  threshold  for  the
enhancement,  which  is  set  at  50  victims.  U.S.S.G.  §  2B1.1(b)(2)(B).  Anglin  seizes  on  this
statement to suggest that the district court applied an inconsistent standard for other corporate
investors, such as Prime Investments, Inc. That is not a fair reading of the judge’s comments.
All the court was trying to say was that the 50‐victim mark needed for the enhancement was
reached no matter what methodology was used. We note as well that we can find no evidence
in the record suggesting that multiple individual investors were actually members of Prime
Investments.

        Anglin also suggests that 32 investors should not be counted because they did not confer
with  the  FBI  about  their  losses.  He  bases  this  argument  on  the  fact  that  the  district  court
excluded  one  victim,  Rothfeld,  from  its  calculation  because  of  inadequate  information
regarding Rothfeld’s loss and his recalcitrance when questioned by the FBI. We can quickly
dispense with this argument. The district court did not exclude Rothfeld on the basis of some
per se rule that all victims who declined to talk to the FBI are excluded. Rather, it excluded
Rothfeld because the government had not presented adequate information to show that he was
a victim of the fraud. With respect to the other victims, however, the court was satisfied that
the government had presented “plausible summaries of their positions.” The district court’s
conclusion that Anglin had defrauded 67 victims was not clearly erroneous.

          Next, Anglin contests the district court’s loss determination. Each of his challenges lacks
any  record  support  whatsoever,  and  this  is  enough  to  deem  these  arguments  waived.  See
United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991). But even on the merits, these challenges
fail.  First,  Anglin  alleges  that  several  investments  should  not  be  counted  because  they  are
unrelated  to  the  charged  scheme.  He  is  wrong.  For  example,  Anglin  contests  a  $66,000.00
payment made by an investor named Holland. A brief examination of the record reveals that
Holland’s circumstances are consistent with Anglin’s modus operandi: Holland wired money
into an “escrow” account that was actually controlled by Anglin, and Holland’s “investment”
was  backed  by  a  fictional  property.  All  of  Anglin’s  other  such  challenges  are  equally
unmeritorious.

         Anglin  also  alleges  that  the  district  court  failed  to  subtract  from  the  loss  total  the
amounts of certain repayments he made. The record, however, reveals that the government
presented evidence of these repayments, and that the district court considered them in making
its loss determination.

        Finally, Anglin argues that the district court should have deducted the fair market value
of collateral that Anglin pledged against the investments he received. Although this is correct
in the abstract, U.S.S.G. § 2B1.1(b)(1) app. n.3(E)(ii), the district court noted that it “ha[d]n’t seen
any  indication”  that  any  of  Anglin’s  victims  held  any  such  collateral,  and  Anglin  has  not
No. 10‐3857                                                                                      Page 4

pointed to any evidence in the record that calls this finding into question. We are persuaded
that the district court properly imposed a 20‐level increase, based on over $10,000,000.00 in
losses, under U.S.S.G. § 2B1.1(b)(1)(K). We have considered all of Anglin’s other arguments,
and we find them to be without merit. 

        Anglin’s conviction and sentence are  AFFIRMED. We note as well that on March 19,
2012,  Anglin  filed  a  motion  pro  se  seeking  to  dismiss  his  appeal,  apparently  because  he  is
worried  that  success  on  appeal  would  do  nothing  but  return  him  to  the  Metropolitan
Correctional Center in Chicago, and he finds its health care facilities unsatisfactory. In light of
our disposition of the appeal, this motion is dismissed as moot.